(10)(1)

 

ASSIGNMENT OF CLAIM AGREEMENT

 

ASSIGNMENT OF CLAIM AGREEMENT, dated as of October 28, 2003 (this “Agreement”),
among C-COR.net Corp. (“C-COR”), in its own capacity and as successor by merger
with Philips Broadband Networks, Inc. (“PBN”), Broadband Network Services, Inc.
(“BNS”), in its own capacity and doing business as Worldbridge Broadband
Services, Inc. (“WBS” and together with C-COR, PBN and BNS, each an “Assignor”
and collectively the “Assignors”), and Satellite Asset Management, L.P.
(“Satellite”) as investment manager and agent for its discretionary accounts
listed on Schedule A (“Purchasing Accounts”; Satellite, in its capacity as agent
for the Purchasing Accounts hereunder, is referred to here in as “Assignee”).

 

RECITALS

 

A. On June 25, 2002 (the “Filing Date”), Adelphia Communications Corp. and
certain affiliates, including, but not limited to, the specified affiliates set
forth on Schedules B and C attached hereto under the column entitled “Debtor
Entity” (each a “Debtor” and collectively, the “Debtors”) filed voluntary
petitions for relief under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Court”), administered under Case No. 02-41729 et seq.
(the “Proceedings”).

 

B. C-COR holds general unsecured claims against the Debtors as scheduled by the
Debtors set forth in Schedule B in the aggregate current outstanding amount of
$30,517,749.31 (the “C-COR Adelphia Scheduled Amount”), and C-COR has duly and
timely filed proofs of claim in the Proceedings (the “C-COR Adelphia Proof of
Claim”) against each corresponding Debtor listed in Schedule B in the aggregate
amount of $31,928,367.25 ( the “C-COR Adelphia Proof of Claim Amount”). The
difference between the C-COR Adelphia Proof of Claim Amount and the C-COR
Adelphia Scheduled Amount is $1,410,617.94, and is referred to in this Agreement
as the “C-COR Adelphia Disputed Amount.”

 

C. C-COR holds a general unsecured claim against FrontierVision Operating
Partners, L.P. (“FrontierVision”) as scheduled by FrontierVision in the current
outstanding amount of $6,491,374.24 (the “C-COR FrontierVision Scheduled
Amount”), and C-COR has duly and timely filed a proof of claim in the
Proceedings (the “C-COR FrontierVision Proof of Claim”) against FrontierVision
in the amount of $6,779,444.20 ( the “C-COR FrontierVision Proof of Claim
Amount”). The difference between the C-COR FrontierVision Proof of Claim Amount
and the C-COR FrontierVision Scheduled Amount is $288,069.96, and is referred to
in this Agreement as the “C-COR FrontierVision Disputed Amount.”

 

D. BNS holds general unsecured claims against the Debtors as scheduled by the
Debtors set forth in Schedule B in the aggregate current outstanding amount of
$5,793,320.74 (the “BNS Adelphia Scheduled Amount”), and BNS has duly and timely
filed proofs of claim in the Proceedings (the “BNS Adelphia Proof of Claim”)
against each corresponding Debtor listed in Schedule B in the aggregate amount
of $6,372,942.66 ( the “BNS Adelphia Proof of Claim Amount”). No proofs of claim
were filed by Assignors in the name only of WBS, all such

 



--------------------------------------------------------------------------------

claims having been filed in the name of “Broadband Network Services, Inc. d/b/a
Worldbridge Broadband Services, Inc.” The difference between the BNS Adelphia
Proof of Claim Amount and the BNS Adelphia Scheduled Amount is $579,621.92 and
is referred to in this Agreement as the “BNS Adelphia Disputed Amount.”

 

E. BNS holds a general unsecured claim against FrontierVision in the current
outstanding amount of $620,341.72 (the “BNS FrontierVision Scheduled Amount”),
and BNS has duly and timely filed a proof of claim in the Proceedings (the “BNS
FrontierVision Proof of Claim”) against FrontierVision in the amount of
$620,341.72 ( the “BNS FrontierVision Proof of Claim Amount”). The difference
between the BNS FrontierVision Proof of Claim Amount and the BNS FrontierVision
Scheduled Amount is $0, and is referred to in this Agreement as the “BNS
FrontierVision Disputed Amount.”

 

F. PBN holds general unsecured claims against the Debtors set forth in Schedule
B in the aggregate current outstanding amount of $596,640.12 (the “PBN Adelphia
Scheduled Amount”), and PBN has duly and timely filed proofs of claim in the
Proceedings (the “PBN Adelphia Proof of Claim”) against each corresponding
Debtor listed in Schedule B in the aggregate amount of $598,106.34 ( the “PBN
Adelphia Proof of Claim Amount”). The difference between the PBN Adelphia Proof
of Claim Amount and the PBN Adelphia Scheduled Amount is $1,466.22, and is
referred to in this Agreement as the “PBN Adelphia Disputed Amount.”

 

G. PBN holds a general unsecured claim against FrontierVision in the current
outstanding amount of $17,914.52 (the “PBN FrontierVision Scheduled Amount”),
and PBN has duly and timely filed a proof of claim in the Proceedings (the “PBN
FrontierVision Proof of Claim”) against FrontierVision in the amount of
$17,999.52 ( the “PBN FrontierVision Proof of Claim Amount”). The difference
between the PBN FrontierVision Proof of Claim Amount and the PBN FrontierVision
Scheduled Amount is $85.00 , and is referred to in this Agreement as the “PBN
FrontierVision Disputed Amount.”

 

H. Assignors, Assignee and Citizens Bank of Pennsylvania (the “Escrow Agent”)
have, as of the date hereof, executed and delivered an escrow agreement in the
form set forth as Exhibit A attached hereto (the “Escrow Agreement”).

 

I. Each Assignor desires to sell its claims against the Debtors to Assignee, and
Assignee desires to purchase such claims and accept such assignment on the terms
set forth herein and in the Escrow Agreement.

 

AGREEMENT

 

In consideration of the premises and the mutual covenants and the agreements
herein set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

Section 1. Definitions. As used in this Agreement, the following terms have the
meanings stated:

 

“Adelphia Purchase Price” means the product of the Adelphia Purchase Rate and
the Aggregate Adelphia Proof of Claim Amount, or $27,206,411.52.

 

-2-



--------------------------------------------------------------------------------

“Adelphia Purchase Rate” means seventy percent (70%).

 

“Affiliate” means “affiliate” as defined in either (a) Section 102(2) of the
Bankruptcy Code, or (b) Rule 144 of the Securities Act of 1933, 15 U.S.C.
Sections 77a et seq., as amended, and the rules and regulations promulgated
thereunder.

 

“Aggregate Adelphia Disputed Amount” means the sum of the C-COR Adelphia
Disputed Amount, the BNS Adelphia Disputed Amount, and the PBN Adelphia Disputed
Amount, or $1,958,592.00, after giving effect to the duplicate proofs of claim
described in Section 5(c)(iv) of this Agreement.

 

“Aggregate Adelphia Proof of Claim Amount” means the sum of the C-COR Adelphia
Proof of Claim Amount, the BNS Adelphia Proof of Claim Amount, and the PBN
Adelphia Proof of Claim Amount, or $38,866,302.17, after giving effect to the
duplicate proofs of claim described in Section 5(c)(iv) of this Agreement.

 

“Aggregate Adelphia Scheduled Amount” means the sum of the C-COR Adelphia
Scheduled Amount, the BNS Adelphia Scheduled Amount, and the PBN Adelphia
Scheduled Amount, or $36,907,710.17.

 

“Aggregate FrontierVision Disputed Amount” means the sum of the C-COR
FrontierVision Disputed Amount, the BNS FrontierVision Disputed Amount, and the
PBN FrontierVision Disputed Amount, or $288,154.96.

 

“Aggregate FrontierVision Proof of Claim Amount” means the sum of the C-COR
FrontierVision Proof of Claim Amount, the BNS FrontierVision Proof of Claim
Amount and the PBN FrontierVision Proof of Claim Amount, or $7,417,785.44.

 

“Aggregate FrontierVision Scheduled Amount” means the sum of the C-COR
FrontierVision Scheduled Amount, the BNS FrontierVision Scheduled Amount and the
PBN FrontierVision Scheduled Amount, or $7,129,630.48.

 

“Allowed” with respect to any Assigned Claim or Assigned Claims, means (i)
allowed pursuant to a Final Order as a valid and enforceable general unsecured
claim; (ii) the proof of claim with respect to such Assigned Claim or Assigned
Claims has not been objected to by any applicable deadline to do so and such
deadline has passed or (iii) if no deadline to file an objection has been set,
distributions of proceeds (including without limitation cash, notes and/or
securities) have been made by the Debtors (or another entity responsible for
making distributions on account of allowed claims against such Debtors) pursuant
to a Confirmed Plan or Final Order (which Final Order may include an order of
distribution in a Chapter 7 proceeding) on account of such Claim or Claims.

 

-3-



--------------------------------------------------------------------------------

“Assigned Claims” means, with respect to each Assignor, all of such Assignor’s
right, title and interest in and to each of the Assignor’s claims against the
Debtors, which claims are set forth on Schedules B and C, and all rights and
benefits of such Assignor relating to such claim or claims, including without
limitation (i) all agreements, instruments, invoices, purchase orders and other
documents evidencing, or relating to such claim or claims or referred to therein
(the “Documents”), (ii) such Assignor’s Proof or Proofs of Claim set forth on
Exhibit C, (iii) such Assignor’s right to receive principal, interest, penalties
and fees, if any, which may be paid with respect to such claim or claims, (iv)
any actions, claims, rights or lawsuits of any nature whatsoever, whether
against the Debtors, their affiliates, any guarantor or any other person or
entity, arising out of or in connection with such claim or claims, (v) all
voting and other rights or benefits arising from, under or relating to such
claim or claims, and (vi) all cash, securities, instruments and other property
which may be paid or issued by the Debtors in satisfaction of such claim or
claims under the Bankruptcy Code or otherwise.

 

“Assignor’s Aggregate Proof of Claim Amount” means, for each Assignor, the
aggregate amounts listed under the column entitled “Proof of Claim Amount” on
Schedules B and C.

 

“Assignor’s Aggregate Scheduled Amount” means for each Assignor, the aggregate
amounts listed under the column titled “Schedule F” on Schedules B and C.

 

“Assignor’s Proof of Claim” means, for each Assignor, such Assignor’s C-COR
Adelphia Proof of Claim, C-COR FrontierVision Proof of Claim, BNS Adelphia Proof
of Claim, BNS FrontierVision Proof of Claim, PBN Adelphia Proof of Claim and PBN
FrontierVision Proof of Claim.

 

“Confirmed Plan” means a Plan of Reorganization in the Proceedings, which Plan
may provide for the reorganization or liquidation, in whole or in part, of the
Debtors, setting forth, inter alia, the treatment of general unsecured creditors
pursuant to such Plan, and with respect to which Plan a Final Order has been
entered confirming such Plan.

 

“Disputed Claim Escrow Amount” means the sum of (a) the Adelphia Purchase Rate
multiplied by the Aggregate Adelphia Disputed Amount, and (b) the FrontierVision
Purchase Rate multiplied by the FrontierVision Disputed Amount, or
$1,604,419.92.

 

“Final Order” means an order of the Court which has not been reversed, stayed,
modified, or amended and as to which (a) any appeal taken, petition for
certiorari or motion for rehearing or reconsideration that has been filed, has
been finally determined or dismissed, or (b) the time to appeal, seek certiorari
or move for reconsideration or rehearing has expired and no appeal, petition for
certiorari or motion for reconsideration or rehearing has been timely filed.

 

-4-



--------------------------------------------------------------------------------

“FrontierVision Purchase Price” means the product of the FrontierVision Purchase
Rate and the Aggregate FrontierVision Proof of Claim Amount, or $6,008,406.21.

 

“FrontierVision Purchase Rate” means eighty-one percent (81%).

 

“Initial Purchase Price” means the Purchase Price less the Total Escrow Amount,
or $21,074,783.01.

 

“Lower Distribution Escrow Amount” means $10,535,614.80.

 

“Purchase Price” means the sum of the Adelphia Purchase Price and the
FrontierVision Purchase Price, or $33,214,817.73.

 

“Total Disputed Amount” means the sum of the Aggregate Adelphia Disputed Amount
and the Aggregate FrontierVision Disputed Amount, or $2,246,746.96.

 

“Total Escrow Amount” means the sum of the Disputed Claim Escrow Amount and the
Lower Distribution Escrow Amount, or $12,140,034.72.

 

“Unresolved Claims” means any Assigned Claims that are the subject of a pending
objection filed in connection with the Proceedings.

 

Section 2. Assignment.

 

(a) Effective on the Payment Date (as defined below), and subject to receipt of
the Purchase Price in accordance with the terms of this Agreement, each Assignor
hereby irrevocably sells, conveys, transfers and assigns unto Assignee all of
Assignor’s right, title and interest in and to Assignor’s Assigned Claims, and
Assignee irrevocably accepts such sale, conveyance and transfer. This assignment
shall be deemed an absolute and unconditional assignment of each Assignor’s
Assigned Claims for the purpose of collection and satisfaction, and shall not be
deemed to create a security interest.

 

(b) On the date each Assignor’s Proof of Claim has been duly and timely filed in
the Proceedings against the corresponding Debtor listed in Schedule B and C and
a true and correct copy of each such Assignor’s Proof of Claim stamped
“Received” (or an equivalent notation evidencing receipt) by the Court has been
provided to Assignee (such date, the “Payment Date”), the Purchase Price shall
be paid as follows:

 

(i) Assignee shall pay to C-COR, on behalf of the Assignors, the Initial
Purchase Price in immediately available funds by wire transfer to the account
set forth in Schedule D.

 

(ii) Assignee shall pay to the Escrow Agent the Total Escrow Amount. The Total
Escrow Amount shall be held in escrow under the Escrow Agreement and, subject to
the terms of the Escrow Agreement each of the Disputed Claim Escrow Amount and
the Lower Distribution Escrow Amount shall be (i) released to Assignors, or (ii)
returned

 

-5-



--------------------------------------------------------------------------------

to Assignee. The $2,500 fee of the Escrow Agent under the Escrow Agreement shall
be borne and paid equally by Assignors and Assignee.

 

Section 3. Mutual Representations and Warranties. Each Assignor hereby
represents and warrants to Assignee, and Assignee, on behalf of the Purchasing
Accounts, hereby represents and warrants to each Assignor as of the date of this
Agreement and as of the Payment Date that:

 

(a) it has full power and authority and has taken all action necessary to
execute and deliver this Agreement and to fulfill its obligations hereunder and
to consummate the transactions contemplated hereby;

 

(b) the making and performance by it of this Agreement does not and will not
violate any law or regulation of the jurisdiction under which it exists, any
other law applicable to it or any other agreement to which it is a party or by
which it is bound;

 

(c) this Agreement has been duly and validly authorized, executed and delivered
by it and is legal, valid, binding and enforceable against it in accordance with
its terms except that the enforceability may be limited by bankruptcy,
insolvency or laws governing creditors rights;

 

(d) any consent, approval, filing or corporate, partnership or other action
required as a condition to or in connection with the execution, delivery and
performance of this Agreement has been obtained; and

 

(e) Assignor and Assignee each has adequate information concerning the business
and financial condition of the Debtor and the status of the Proceedings in order
to make an informed decision regarding the sale and purchase of Assignor’s
Assigned Claims, and it has independently and without reliance on the other with
respect to such information, and based on such information as each has deemed
appropriate (including information available from the files of the Court of the
Proceedings), made its own analysis and decision to enter into this Agreement.

 

Section 4. Assignor Representations and Warranties. Each Assignor further
represents and warrants to Assignee as of the date of this Agreement (except as
otherwise indicated) and as of the Payment Date:

 

(a) As of the Payment Date, Assignor’s Proof of Claim has been duly and timely
filed in the Proceedings in Assignor’s Aggregate Adelphia Proof of Claim Amount
and Assignor’s Aggregate FrontierVision Proof of Claim Amount, and a true and
complete copy of Assignor’s Proof of Claim stamped “Received” (or an equivalent
notation evidencing receipt) by the Court has been provided to Assignee, and
Assignor’s Proof of Claim has not been revoked, withdrawn, amended or modified
and no rights thereunder have been waived and all statements in Assignor’s Proof
of Claim are true and correct in all material respects.

 

(b) Assignor’s Assigned Claims have been scheduled by the relevant Debtors in
Assignor’s Aggregate Scheduled Amount as unsecured, undisputed, liquidated and
non-contingent claims against such Debtors, and a true and correct copy of the
relevant pages of the Debtors’ Schedule of Liabilities as filed with the Court
have been provided to Assignee and are attached hereto as Exhibit B.

 

-6-



--------------------------------------------------------------------------------

(c) the amount of Assignor’s Assigned Claims is not less than such Assignor’s
Aggregate Adelphia Scheduled Amount and Aggregate FrontierVision Scheduled
Amount, and Assignor has received no notice that any Debtor’s Schedule of
Liabilities in respect of Assignor’s Assigned Claims has been modified, amended
or otherwise changed with respect to Assignor’s Aggregate Adelphia Scheduled
Amount or Aggregate FrontierVision Scheduled Amount;

 

(d) Assignor’s Assigned Claims are valid, enforceable claims against the Debtor
or Debtors listed in Schedules B or C and no objection to Assignor’s Assigned
Claims have been made or to the best of Assignor’s knowledge, exists, except
that Debtors may object to all or portions of the claims for the Aggregate
Adelphia Disputed Amount and/or the Aggregate FrontierVision Disputed Amount,
and no payment or other distribution has been received by or on behalf of
Assignor in full or partial satisfaction of Assignor’s Assigned Claims;

 

(e) Assignor has not previously sold, assigned or pledged Assignor’s Assigned
Claims, in whole or in part, to any party, except Assignor previously pledged
all of Assignor’s accounts receivable, including the Assigned Claims, to The CIT
Group / Business Credit, Inc. (“CIT”) as security for its line of credit
facility, and any lien on, or security interest created in the Assigned Claims
by such pledge shall be terminated and released simultaneously with the payment
of the Purchase Price hereunder;

 

(f) Assignor owns and has good and marketable title to Assignor’s Assigned
Claims, free and clear of any and all liens, claims, security interests (except
in favor of CIT as disclosed in Section 4(e), which shall be released
simultaneously with the payment of the Purchase Price hereunder),
participations, or encumbrances of any kind or nature whatsoever, and there are
no offsets or defenses that have been or may be asserted by or on behalf of the
relevant Debtor or any other party to reduce the Scheduled Amount or to reduce
the value of Assignor’s Assigned Claims as compared to other general unsecured
claims asserted against the Debtor by trade vendors or other unsecured
creditors;

 

(g) there are no preference actions pending or threatened against Assignor in
the Proceedings, and no legal or equitable defenses, counterclaims or offsets,
reductions, recoupments, impairments, avoidances, disallowances or
subordinations have been asserted by or on behalf of the relevant Debtor to
reduce the amount of Assignor’s Assigned Claims or affect their validity or
enforceability;

 

(h) Assignor has not engaged in any acts, conduct or omissions (including, but
not limited to any Assignor’s participation in the Official Committee of
Unsecured Creditors in the Proceedings or any other official or unofficial
creditors committee of any Debtor), which would result in Assignee receiving in
respect of Assignor’s Assigned Claims proportionately less payments or
distributions or less favorable treatment than other unsecured creditors of such
Debtor and Assignor has not signed any agreements or instruments with respect to
Assignor’s Assigned Claims that could adversely affect Assignee’s recovery (or
the timing of Assignee’s recovery in respect of Assignor’s Assigned Claims;

 

(i) Assignor does not, and did not on the Filing Date, hold any funds or
property of the Debtors or any affiliate of the Debtors;

 

-7-



--------------------------------------------------------------------------------

(j) Assignor has not received any written notice that Assignor’s Assigned Claims
are subject to any disallowance, reduction or objection of any kind, in whole or
in part;

 

(k) Assignor is not an “insider” within the meaning of Section 101 (31) of the
Bankruptcy Code;

 

(l) Assignor’s Assigned Claims are valid, general unsecured claims against the
relevant Debtors, except as otherwise set forth in this Agreement, and except
with respect to the Aggregate Adelphia Disputed Amount and the Aggregate
FrontierVision Disputed Amount, have been scheduled by the Debtors as
undisputed, liquidated and non-contingent claims based on amounts owed by such
Debtor to Assignor for goods or services provided to such Debtor in the ordinary
course of Assignor’s business;

 

(m) Assignor has no obligation or liability related to, or arising in connection
with, Assignor’s Assigned Claims or the Proceedings (except for any potential
warranty claims which may arise in the ordinary course of business, as to which
Assignee shall have no responsibility and as to which Assignee shall be
indemnified by Assignor pursuant to Section 11(a)(ii) of this Agreement);

 

(n) Assignor’s Assigned Claims are not subject to any factoring agreement;

 

(o) true and complete copies of all material agreements, sales order
acknowledgements, invoices, purchase orders, and other documents requested by
Assignee and evidencing or relating to Assignor’s Assigned Claims have been
provided to Assignee, and Assignor is not party to any document, instrument or
agreement that could materially and adversely affect Assignor’s Assigned Claims
or Assignee’s rights and remedies under this Agreement;

 

(p) no objection to any portion of Assignor’s Assigned Claims has been served
upon any Assignor or threatened against any Assignor;

 

(q) neither any offer to sell nor any solicitation of any offer to buy any
portion of Assignor’s Assigned Claims has been made by or at the direction of
the Assignor in a manner that would violate or require registration under the
Securities Act of 1933;

 

(r) no creditors of Assignor (including, but not limited to, sub-contractors or
vendors to Assignor) have any grounds to assert an interest of any kind to any
portion of Assignor’s Assigned Claims; and

 

(s) All of the Recitals of this Agreement are true, correct and accurate.

 

Section 5. Acknowledgments.

 

(a) Each party acknowledges that (i) the other currently may have, and later may
come into possession of, information about Assignor’s Assigned Claims, the
Debtors, or the Debtors’ affiliates or the status of the Proceedings that is not
known to it and that may be material to a decision to buy or sell the Assignor’s
Assigned Claims and all related rights (as appropriate) (the “Excluded
Information”), (ii) it has not requested the Excluded Information,

 

-8-



--------------------------------------------------------------------------------

and has agreed to proceed with the purchase or sale of the Assignor’s Assigned
Claims and all related rights (as appropriate) hereunder without receiving the
Excluded Information, and (iii) the other party shall have no liability to it,
and each party waives and releases any claims that it might have against the
other party or the other party’s Related Persons (as defined in Section 10
below) whether under applicable securities laws or otherwise, with respect to
the nondisclosure of the Excluded Information; provided, however, that each
party’s Excluded Information shall not and does not affect the truth or accuracy
of such party’s representations or warranties in this Agreement.

 

(b) Each party acknowledges that (i) the Purchase Price received herein for the
sale of Assignor’s Assigned Claims may differ both in kind and amount from any
distributions ultimately made pursuant to any plan of reorganization confirmed
by the Bankruptcy Court in the Proceedings, and (ii) except as set forth in this
Agreement, neither party nor any agent or representative of such party has made
any representation whatsoever to the other regarding the status of the
Proceedings, the condition of the Debtors (financial or otherwise) or any other
matter relating to the Proceedings, the Debtors or the Assignor’s Assigned
Claims.

 

(c) Assignee acknowledges that (i) Assignee is aware that C-COR is a member of
the Official Committee of Unsecured Creditors in the Proceedings, and therefore
that each Assignor may have access to various information not available to the
public or to creditors generally, including information which has a direct
bearing on the amount and timing of any distributions to be made to creditors,
and that despite such Assignor’s knowledge of and access to non-public
information, Assignee has knowingly and voluntarily entered into this Agreement;
(ii) the Assignors are the holders of numerous claims in the Proceedings,
including certain claims set forth on the “Special Schedules of Liabilities”
filed by the Debtors in the Proceedings, and nothing herein shall be deemed to
constitute an assignment of any Assignor’s rights, claims or interests in the
Proceedings, other than each Assignor’s Assigned Claims; (iii) the Total
Disputed Amount represents a combination of pre-petition interest, and various
other discrepancies between Assignors’ and the Debtors’ records, which Total
Disputed Amount may therefore be subject to challenge and disallowance, in whole
or in part; [(iv) Assignor filed certain duplicative proofs of claim in the
Proceedings, due to Assignor’s uncertainty as to which of the Debtors was the
proper obligor with respect to such claims. Specifically, Assignor filed
duplicate proofs of claim, in the aggregate amount of $33,114.08 (the “Duplicate
Amount”) in each of the Proceedings of the following Debtors: Eastern Virginia
Cablevision, LP (“EVC”) and Tele-Media Company of Hopewell-Prince George
(“TCHPG”). It is not Assignor’s or Assignee’s intention to seek a duplicate
recovery against the Debtors with respect to these claims. Further, the
Duplicate Amount has been deducted from the amounts set forth in the Definitions
of “Adelphia Purchase Price,” “Aggregate Adelphia Disputed Amount” and
“Aggregate Adelphia Proof of Claim Amount” in Section 1 of this Agreement.
Therefore, in the event that Assignor’s claims against EVC and/or TCHPG are
disallowed or reduced on account of the Duplicate Amount, the amount payable to
Assignor hereunder shall not be reduced on account thereof; and (v) Assignor
filed various proofs of claim against certain Debtors, which claims may
ultimately be allowed against Debtors other than the ones against which the
proofs of claim were filed. Pursuant to the terms of the Escrow Agreement
Assignors and Assignee have agreed that if Assignor’s Assigned Claim is not
Allowed against a “Corresponding Debtor” (as defined in the Escrow Agreement)
but is Allowed against a “Same Percentage Debtor”, Assignee shall have no

 

-9-



--------------------------------------------------------------------------------

recourse to Assignor for repayment of any portion of the Purchase Price paid
with respect to such Assignor’s Assigned Claim.

 

Section 6. Stipulation. Each Assignor shall use reasonable commercial efforts to
(a) enter into a stipulation in substantially the form attached hereto as
Exhibit D (the “Stipulation”) with the Debtors for allowance of Assignor’s
Assigned Claims against the Debtors specified in Schedules B and C and (b) have
the Stipulation approved by a Final Order of the Court. Each Assignor shall have
sole discretion to compromise all or any portion of Assignor’s Assigned Claims
in excess of the Scheduled Amount of such Assignor’s Assigned Claims up to the
Proof of Claim Amount of such Assignor’s Assigned Claims as specified in
Schedules B and C.

 

Section 7. Disallowance of Claim.

 

(a) Except with respect to a Disallowance (as defined below) caused by the acts,
conduct or omissions of Assignee, its Affiliates or agents, in, or in connection
with, the Proceedings, each Assignor agrees to make proportional restitution and
repayment to Assignee of the Purchase Price within two (2) business days after
the date that any portion (other than Assignor’s Aggregate Adelphia Disputed
Amount and Aggregate FrontierVision Disputed Amount, which shall be released to
Assignor or Assignee as the case may be under the terms of the Escrow Agreement)
of Assignor’s Assigned Claims are, (i) disallowed, avoided, subordinated or
reduced by Final Order, or, (ii) if a Final Order is entered in the Court
preventing the transfer of all or any part of Assignor’s Assigned Claims, or if
the Court does not substitute Assignee for Assignor as the holder of the
Assigned Claims (each of clauses (i), or (ii), a “Disallowance”), together with
interest on the amount repaid from the Effective Date to the date of such
repayment at the Federal Funds Rate then in effect as set forth in the Wall
Street Journal (Eastern Edition) (the “Federal Funds Rate”) plus 3% which shall
be in full satisfaction of Assignee’s claims in respect of the portion so
affected provided, however, that Assignee’s demand for such payment shall not be
deemed a limitation on any rights Assignee may have under the Escrow Agreement;
provided further, however, that if the Disallowance is on account of either of
the events set forth in Section 7(a)(ii) above, then, in connection with
Assignor’s repayment, Assignee shall forthwith reassign the Claims so Disallowed
to Assignor, and shall cooperate with Assignor to execute, deliver and/or file
all such documents as may be reasonably necessary to confirm that Assignor
remains the holder of such Claims, with full power to vote, participate in the
Proceedings and receive distributions with respect to such Claims. Assignor
further agrees to reimburse Assignee for all costs and expenses, including
reasonable legal fees and costs of outside counsel, incurred by Assignee as a
result of any Disallowance. If such Disallowance results from the acts, conduct
or omissions of the Assignee, its Affiliates or agents, in, or in connection
with, the Proceedings, Assignee shall reimburse Assignor for all costs and
expenses, including reasonable legal fees and costs of outside counsel incurred
by Assignor as a result of such Disallowance.

 

(b) Notwithstanding anything to the contrary contained in this Agreement,
Assignee acknowledges and agrees that the Escrow Agreement’s Lower Distribution
Escrow Amount shall constitute Assignee’s sole recourse for repayment of any
portion of the Purchase Price if all or a portion of any Assignor’s Assigned
Claims are Allowed as claims against Debtors in the Proceedings that are not
“Same Percentage Debtors” (as defined in the Escrow Agreement).

 

-10-



--------------------------------------------------------------------------------

(c) For the avoidance of doubt, each Assignor agrees that if Assignor’s Assigned
Claim is reduced or subordinated as a result of Assignor’s acts, conduct or
omissions on the Official Committee of Unsecured Creditors in the Proceedings or
any other official or unofficial committee in the Proceedings, Assignee shall be
entitled to receive a proportional distribution from the Lower Distribution
Escrow Amount as set forth in the Escrow Agreement, and Assignee shall continue
to have recourse to Assignor under this Agreement for any breach of this
Agreement, including, but not limited to, a breach of the representation and
warranty contained in Section 4(h).

 

(d) Assignee agrees that if the percentage distribution received in respect of
Assignor’s Assigned Claims is reduced solely by virtue of substantive
consolidation or similar event in or in connection with the Proceedings,
Assignee shall have no recourse against Assignors under this Agreement, nor
shall Assignee have any rights to receive the Lower Distribution Escrow Amount
under the Escrow Agreement, provided, however, that the foregoing provision
shall not be construed to modify any of Assignor’s other rights and remedies
under this Agreement.

 

Section 8. Put Options.

 

(a) From and after the date that is 180 days following the effective date of a
Confirmed Plan in the Proceedings (the “Put Date”) and provided that the
Proceedings have not been dismissed or converted to a liquidation under Chapter
7 of the Bankruptcy Code, Assignee shall have the right and option to sell all
or a portion of any Unresolved Claims to Assignor on the terms provided herein
(“Assignee’s Put Option”). Assignee’s Put Option is an option in favor of
Assignee to sell all or a portion of the Unresolved Claims to Assignor, and is
not an obligation of Assignee to sell any Unresolved Claims to Assignor.

 

(b) Assignee’s Put Option may be executed in whole or in part only after the Put
Date upon delivery to Assignor of a notice of exercise in the form of Exhibit F
(the “Assignee’s Notice of Exercise”). Promptly (and in any event within five
(5) business days after the delivery of an Assignee’s Notice of Exercise,
Assignor and Assignee shall execute and deliver an assignment of claim agreement
(the “Unresolved Claim Assignment Agreement”) in substantially the form of this
Agreement with appropriate modifications, including the payment of the purchase
price on the terms set forth in Section 8(c).

 

(c) In consideration of the sale and assignment of the Unresolved Claims
pursuant to the Unresolved Claims Assignment Agreement, (i) Assignor shall pay
to Assignee within ten (10) business days of the date of the Assignee’s Notice
of Exercise the portion of Initial Purchase Price paid by Assignee in respect of
the Unresolved Claims plus interest on such amount at the Federal Funds Rate
plus 3% from the Payment Date to, but not including, the date of payment under
the Unresolved Claims Assignment Agreement, and (ii) Assignee shall deliver to
the Escrow Agent an Assignee Claim Notice (as defined in the Escrow Agreement)
in the form of Exhibit B to the Escrow Agreement, specifying item 1(d) (the “Put
Exercise Notice”) instructing the Escrow Agent to release the proportionate
amount of the Total Escrow Amount held in the Escrow Account in respect of the
Unresolved Claims.

 

-11-



--------------------------------------------------------------------------------

(d) In the event any Unresolved Claim transferred by Assignee to Assignor
pursuant to the Unresolved Claims Assignment Agreement is ultimately allowed by
Final Order in the Proceedings (a “Reallowed Claim”), Assignor shall have the
right and option to sell all or a portion of any Reallowed Claim to Assignee (as
agent for the Purchasing Accounts) on the terms provided herein (“Assignor’s Put
Option”). Assignor’s Put Option is an option in favor of Assignor to sell all or
a portion of the Reallowed Claims to Assignee, and is not an obligation of
Assignor to sell any Reallowed Claim to Assignee.

 

(e) Assignor’s Put Option may be executed in whole or in part only in respect of
Reallowed Claims upon delivery to Assignee of a notice of exercise in the form
of Exhibit F (the “Assignor’s Notice of Exercise”). Promptly after the delivery
of an Assignor’s Notice of Exercise, Assignor and Assignee shall execute and
deliver an assignment of claim agreement (the “Reallowed Claim Assignment
Agreement”) in substantially the form of this Agreement with appropriate
modifications, including the payment of the purchase price set forth in Section
8(f).

 

(f) In consideration of the sale and assignment of the Reallowed Claims pursuant
to the Reallowed Claim Assignment Agreement, Assignee shall pay to Assignor
within ten (10) Business Days of the date of the Assignor’s Notice of Exercise
(i) the product of (A) the principal amount of the Reallowed Claims and (B) the
Adelphia Purchase Rate or the FrontierVision Purchase Rate as applicable, plus
(ii) interest on such amount at the Federal Funds Rate plus 3% from the date of
payment under the Unresolved Claims Assignment Agreement to, but not including,
the date of payment under the Reallowed Claim Assignment Agreement, provided,
however, if any such Reallowed Claim is Allowed against a Debtor that is not a
“Corresponding Debtor” (as defined in the Escrow Agreement) or a “Same
Percentage Debtor” (as defined in the Escrow Agreement), the purchase rate for
such Reallowed Claim shall be 49%, plus interest on such amount at the Federal
Funds Rate plus 3% from the date of payment under the Unresolved Claims
Assignment Agreement to, but not including, the date of payment under the
Reallowed Claim Assignment Agreement.

 

Section 9. Attorney-in-Fact; Settlement of Assignor’s Assigned Claims: Further
Actions.

 

(a) Each Assignor hereby irrevocably appoints Assignee as its true and lawful
attorney-in-fact solely with respect to Assignor’s Assigned Claims, and
authorizes Assignee to act in Assignor’s name, place and stead, to demand, sue
for, compromise and recover all such amounts which are, or may hereafter become
due and payable for, or on account of Assignor’s Assigned Claims. Assignor
hereby grants unto Assignee full authority to do all things necessary to enforce
Assignor’s Assigned Claims and Assignor’s rights thereunder. Assignor agrees
that the powers granted in this paragraph are discretionary in nature and
exercisable at the sole option of Assignee. Assignee shall have no obligation to
prove, defend, or take any affirmative action with respect to proving the
validity or amount of any Assignor’s Assigned Claims. In the event an objection
to any Assignor’s Assigned Claims is received, the party receiving such
objection shall immediately notify the other in writing and thereupon the
Assignor shall take such further action, at its own expense, as may be necessary
or desirable to uphold and defend the amount of Assignor’s Assigned Claims and
any payments or distributions on account of Assignor’s Assigned Claims to
Assignee including, without limitation, the execution of appropriate transfer
powers, corporate resolutions and consents.

 

-12-



--------------------------------------------------------------------------------

(b) Except as set forth in Section 6 hereof, no Assignor shall compromise or
settle Assignor’s Assigned Claims or change the amount of Assignor’s Assigned
Claims without the prior written consent of Assignee, which consent shall not be
unreasonably withheld. In performing any of its obligation under this Section 9
and in otherwise complying with its obligations under this Agreement, each
Assignor and Assignee hereby covenants and agrees to act reasonably at all times
to maximize the amount of Assignor’s Assigned Claims and to minimize the amount
of time in which all components of each Assignor’s Assigned Claims are
quantified and paid.

 

(c) Each Assignor agrees to forward to Assignee all notices received from the
Debtors, the Court or any third party with respect to Assignor’s Assigned Claims
assigned herein, and, until Assignee is substituted for Assignor with respect to
the Assigned Claims, to vote Assignor’s Assigned Claims assigned herein in a
timely manner and in accordance with Assignee’s instructions, and to take such
further action with respect to Assignor’s Assigned Claims in the Proceedings as
Assignee may from time to time request.

 

(d) Each Assignor further agrees that if Assignor receives any distributions on
account of Assignor’s Assigned Claims, whether in the form of cash, securities,
instruments or any other property, the aforementioned shall constitute property
of the Assignee to which the Assignee has an absolute right. Assignor shall hold
such property in trust and will at its own expense, deliver to Assignee any such
property in the same form received, together with any endorsements or documents
necessary to transfer such property to Assignee within two (2) business days of
receipt in the case of cash and five (5) business days in the case of
securities.

 

Section 10. Further Assignment. Each Assignor hereby acknowledges that Assignee
may at any time reassign (but not to Assignor without Assignor’s prior consent)
Assignor’s Assigned Claims, together with all right, title and interest of
Assignee in and to and under this Agreement. All representations, warranties,
covenants and agreements contained herein shall survive the execution and
delivery of this Agreement and any such reassignment, and shall inure to the
benefit of and be binding upon Assignor, Assignee and their respective
successors and assigns; provided, however, that the obligations of Assignor and
Assignee contained herein shall continue and remain in full force and effect
until fully paid, performed and satisfied.

 

Section 11. Indemnification.

 

(a) Each Assignor agrees, severally, and not jointly and severally, to indemnify
the Assignee and its officers, directors, employees, agents, partners and
controlling persons (collectively “Related Persons”) from all losses, damages
and liabilities, including, without limitation, reasonable legal fees and costs
(collectively, “Losses”), which result from (i) any breach of Assignor’s
representations, warranties, covenants or obligations under this Agreement or
(ii) any warranty claim or other obligation arising from or in respect of the
Transferred Claims.

 

(b) Each Purchasing Account agrees, severally, and not jointly and severally, to
indemnify the Assignor and its Related Persons from all Losses which result from
(i) any breach of its representations, warranties, covenants or obligations
under this Agreement or (ii) the acts, conduct or omissions of such Purchasing
Account in the Proceedings.

 

-13-



--------------------------------------------------------------------------------

(c) Late Payment. If either party fails to make a payment or distribution to the
other party within the time period specified in this Agreement, the party
failing to make full payment of any amount when due shall, upon demand by the
other party, pay such past due amount together with interest on it (for each day
from (and including) the date when due to (but excluding) the date when actually
paid) at a rate equal to the Fed Funds Rate in effect on the date such payment
is due plus 3%.

 

Section 12. Jurisdiction. The laws of the State of New York shall govern this
Agreement. Each party hereto submits to the jurisdiction of the courts located
in the County of New York, State of New York and agrees that any litigation
relating to this Agreement shall be brought only in such courts. Each party
hereto consents to service of process by certified mail at its address listed on
Schedule D and in any action hereunder, each party hereto waives any right to
demand a trial by jury. This Agreement may be executed by telecopy in any number
of counterparts, each of which, when so executed and delivered, shall be an
original, but all of which together constitute one and the same instrument.

 

Section 13. Consent and Waiver. Assignor hereby acknowledges and consents to all
terms set forth in this Agreement and hereby waives its right to raise any
objection thereto, and consents to the substitution of Assignor by Assignee for
all purposes in the case, including, without limitation, for voting and
distribution purposes with respect to the Assigned Claims. Assignee shall file
Notices of Transfer with the Court pursuant to Federal Rule of Bankruptcy
Procedure 3001(e) (the “Notice of Transfer”) substantially in the form attached
hereto as Exhibit E promptly following the Effective Date, and shall take all
other steps reasonably necessary to have Assignee substituted for Assignor with
respect to the Assigned Claims in the Proceedings.

 

Section 14. Notices. All demands, notices, consents, and communications
hereunder shall be in writing and shall be deemed to have been duly given when
hand-delivered or duly deposited in the mails, by certified or registered mail,
postage prepaid-return-receipt requested, to the addresses set forth on Schedule
D, or such other address as may be furnished hereafter by notice in writing.

 

Section 15. Understanding. This Agreement, and the Escrow Agreement and any
exhibits hereto or thereto collectively, the “Documents”), constitutes the
entire agreement and understanding between the parties with respect to the
subject matter thereof and supersede all prior agreements, (including, without
limitation, the Trade Confirmation (Trade Claims) by and among the parties dated
October 7, 2003), understandings or representations pertaining to the subject
matter of the Documents, whether oral or written. There are no warranties,
representations or other agreements between the parties in connection with the
subject matter of the Documents except as specifically and expressly set forth
therein.

 

Section 16. Guarantee. For good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, C-COR hereby guarantees the prompt and
complete payment when due (which for purposes of this Section 16, shall mean the
failure of any Assignor to pay any amount due under this Agreement one (1)
business day after receipt of written notice to C-COR that the applicable
Assignor has failed to pay such amount to Assignee), whether by acceleration or
otherwise, of all obligations and liabilities, whether now in existence or
hereafter

 

-14-



--------------------------------------------------------------------------------

arising, of each Assignor to Assignee and its successors and assigns arising out
of or under this Agreement (the “Obligations”). The guaranty is one of payment
and not collection. C-COR hereby waives notice of acceptance of this guaranty
and notice of the Obligations, and waives presentment, demand for payment,
protest, notice of dishonor or non-payment of the Obligations, suit or the
taking of other action by Assignee against, and any other notice to, Assignors,
C-COR or others.

 

Section 17. Satellite. Each Assignor acknowledges that Assignee is acting solely
in its capacity as agent for the Purchasing Accounts and has no personal
liability hereunder.

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement by their
duly authorized representatives as of this the 28th day of October, 2003.

 

C-COR.net Corp. By:  

    /s/ William T. Hanelly /s/

   

--------------------------------------------------------------------------------

   

Name: William T. Hanelly

   

Title:   CFO

 

BROADBAND NETWORK SERVICES, INC. By:  

    /s/ William T. Hanelly /s/

   

--------------------------------------------------------------------------------

   

Name: William T. Hanelly

   

Title:   CFO

 

SATELLITE ASSET MANAGEMENT, L.P. (As investment manager and agent for the
Purchasing Accounts set forth on Schedule A) By:  

    /s/ Gabriel Nachemkin /s/

   

--------------------------------------------------------------------------------

   

Name: Gabriel Nachemkin

   

Title:   Principal

 

-15-